t c memo united_states tax_court mohammad hassanipour and azar najafi petitioners v commissioner of internal revenue respondent docket no filed date basil j boutris for petitioners christian andrew speck for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a dollar_figure deficiency and a dollar_figure sec_6662 accuracy-related_penalty with respect to petitioners’ federal_income_tax liability the issues for decision are whether petitioners’ rental loss deductions are limited by sec_469 which depends on whether mohammad hassanipour petitioner was a real_estate_professional who materially participated in managing each rental property and whether petitioners are liable for the penalty all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in california when they filed their petition during petitioner was employed full time as a research associate for geron corp he was expected to work hours per week but his time was not monitored he sometimes worked weekends to compensate for time off during the week petitioner signed and submitted to geron corp timesheets for each month in on which he reported a total of big_number hours pincite hours per day worked that year not including paid vacation days or holidays during petitioner owned rental apartment units in fourplex buildings in vallejo california and he had a interest in a single-family residence in lake tahoe california he performed various duties in relation to the rental properties including repairs administrative tasks communicating with tenants researching landlord tenant law preparing tax returns and other management activities petitioner’s coowner collected rents and paid bills with respect to the lake tahoe property on their joint form_1040 u s individual_income_tax_return petitioners reported combined wages of dollar_figure and claimed net rental losses of dollar_figure petitioners did not elect to aggregate all interests in rental real_estate as a single rental real_estate activity for they did not report dividend income of dollar_figure which they now concede should have been reported petitioner prepared the tax_return using a computer_software program respondent disallowed petitioners’ claimed rental losses as passive_activity_losses governed by sec_469 petitioner claimed before and during trial that his hours spent on his rental activities exceeded his time spent working for geron corp he claimed that he worked only hours per week for geron corp for weeks or a total of big_number hours sometimes claimed to be amended to hours per week or a total of big_number hours in an attempt to prove his hours spent on rental activities related to the vallejo apartments petitioner presented estimates summaries and a generic not dated calendar copyrighted in but allegedly kept contemporaneously on dates commencing date petitioner recorded big_number total hours on the calendar petitioner did not keep a contemporaneous record of time spent in relation to the lake tahoe property but estimated that he spent to hours in relation to that property and over hours performing tasks not reflected in his calendar opinion taxpayers are allowed deductions for certain business and investment_expenses under sec_162 and sec_212 sec_469 however generally disallows any passive_activity_loss sec_469 a passive_activity_loss is defined as the excess of the aggregate losses from all passive activities for the taxable_year over the aggregate income from all passive activities for that year sec_469 a passive_activity is any trade_or_business in which the taxpayer does not materially participate or to the extent provided in regulations any activity with respect to which expenses are allowable as a deduction under sec_212 sec_469 b rental_activity is generally treated as a per se passive_activity regardless of whether the taxpayer materially participates sec_469 material_participation is defined as involvement in the operations of the activity that is regular continuous and substantial sec_469 an exception to the rule that a rental_activity is per se passive is found in sec_469 which provides that the rental activities of a taxpayer in real property trades_or_businesses are not per se passive activities under sec_469 but are treated as a trade_or_business subject_to the material_participation requirements of sec_469 see sec_1_469-9 income_tax regs a taxpayer may qualify as a real_estate_professional if more than one-half of the personal services performed in trades_or_businesses by the taxpayer during the taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and the taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates sec_469 and ii in the case of a joint tax_return either spouse must satisfy both requirements sec_469 thus if either spouse qualifies as a real_estate_professional the rental activities of the real_estate_professional are not per se passive under sec_469 there is no evidence in this case of activities of petitioner azar najafi with respect to the rental properties the parties agree that the decisive issue in this case is whether petitioner spent more hours on his rental activities than he did in his employment with geron corp for purposes of determining whether a taxpayer is a real_estate_professional a taxpayer’s material_participation is determined separately with respect to each rental property unless the taxpayer makes an election to treat all interests in rental real_estate as a single rental real_estate activity sec_469 sec_1 e income_tax regs petitioners did not here elect to treat their rental properties as a single activity see sec_1_469-9 income_tax regs with respect to the evidence that may be used to establish hours of participation sec_1_469-5t temporary income_tax regs fed reg date provides the extent of an individual’s participation in an activity may be established by any reasonable means contemporaneous daily time reports logs or similar documents are not required if the extent of such participation may be established by other reasonable means reasonable means for purposes of this paragraph may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries in arguing that petitioner is a real_estate_professional and materially participated in his rental real_estate activity petitioners rely on petitioner’s testimony that he worked only hours per week later adjusted to hours per week for geron corp this testimony was contradicted by the monthly timesheets he signed and submitted to geron corp during he also relies on estimates based on recollections of events that had taken place several years before and on his questionable calendar that appears contrary to his testimony to have been reconstructed rather than contemporaneous generally the taxpayer bears the burden of proving entitlement to any deductions claimed see rule a 503_us_79 308_us_488 512_f2d_882 9th cir aff’g tcmemo_1972_133 this burden may shift to the commissioner if the taxpayer introduces credible_evidence with respect to any relevant factual issue and meets other conditions including maintaining required records see sec_7491 petitioners have not established their compliance with sec_7491 accordingly petitioners bear the burden_of_proof see rule a 290_us_111 this court has previously noted that while the regulations are somewhat ambiguous concerning the records to be maintained by taxpayers we are not required to accept a postevent ballpark guesstimate or the unverified undocumented testimony of taxpayers see 135_tc_365 hoskins v commissioner tcmemo_2013_36 estate of stangeland v commissioner tcmemo_2010_185 shaw v commissioner tcmemo_2002_35 we need not accept petitioner’s testimony and may and do reject it because of the many indicia of unreliability see 403_f2d_403 2d cir aff’g tcmemo_1967_85 87_tc_74 petitioner’s testimony is undermined by the records of his employer by his questionable claims about the contemporaneous calendar and by the vagueness and inherent improbability of his estimates some of the estimates that he seeks to add to the hours recorded in the calendar duplicate tasks or time recorded in the calendar he has not adequately explained the inconsistencies in his evidence arguing erroneously that respondent has the burden of showing for example that a calendar copyrighted in would not have been available in or in the year of the first allegedly contemporaneous entry there is no evidence of the time the coowner of the lake tahoe property spent collecting rents and paying bills on consideration of the entire record petitioner’s reconstruction reducing the hours worked at geron corp and increasing the hours devoted to rental activities is not credible because we are not persuaded that petitioner spent more time on any or all of his rental activities in than he spent working for geron corp he has not established that he is a real_estate_professional his rental activities therefore are per se passive and he may not offset the losses against petitioners’ other income thus we need not analyze whether he materially participated in management of the rental properties sec_6662 penalty sec_6662 and b imposes a accuracy-related_penalty on any underpayment of federal_income_tax which is attributable to a substantial_understatement_of_income_tax an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose penalties 116_tc_438 because the understatement of income_tax for the year in issue is substantial respondent has satisfied the burden of producing evidence that the penalty is appropriate once the commissioner has met the burden of production the taxpayer must come forward with persuasive evidence that the penalty is inappropriate because he or she acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner t c pincite the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances see sec_1_6664-4 income_tax regs petitioner prepared the tax_return for he has not explained the now- conceded omission of dividend income he contends that the rules of sec_469 are complicated and that he should be excused from the penalty he did not however show that he consulted competent tax professionals he claims he spent many hours studying the law and preparing returns if so he should have known that his entitlement to deduct his rental losses was dependent on adequate_records of hours spent on the rental activities and we are not persuaded that he kept reliable records he has not shown good_faith or reasonable_cause and petitioners are liable for the sec_6662 penalty to reflect the foregoing decision will be entered for respondent
